Citation Nr: 0636496	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1967 to October 1971 and had subsequent 
service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2004.  A statement of the case was issued in February 
2005, and a substantive appeal was received in March 2005.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been productive of Level I hearing acuity in the right ear 
and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2004 and April 2006 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the May 2004 and April 2006 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the May 2004 letter was sent to the appellant prior 
to the July 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a March 2006 
letter and an April 2006 VCAA letter with notice of the types 
of evidence necessary to establish a disability rating for 
his disability claim and the effective date of the 
disability.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA, and private have been obtained.  
Also, the veteran was afforded VA examinations in June 2004 
and April 2006, and no further VA examination is necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  On two occasions in April 2006, VCAA notice 
responses were received from the veteran indicating, by 
checking the appropriate box, that he had no other 
information or evidence to give to the VA.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
compensable evaluation.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).


In February 2004, the veteran filed a claim for an increased 
rating for his bilateral hearing loss.  Thereafter, the 
veteran was afforded a June 2004 VA examination, which showed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
55
60
LEFT
30
50
55
60

When rounding up, the puretone threshold average was 49 
bilaterally.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 94 percent in the 
left ear.

At the time of the June 2004 audiological examination, the 
veteran stated to the examiner that there was decreased 
hearing bilaterally, and that he had difficulty hearing his 
students, phone conversations, and social gatherings.  The 
veteran was shown to have an average puretone hearing loss in 
the right ear of 49 decibels, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 49 decibels, with 94 percent 
speech discrimination, which also translates to a Roman 
numeral designation of I for the left ear.  38 C.F.R. § 4.85, 
Table VI.  Thus, again, when applying Table VII, Diagnostic 
Code 6100, level I for the right ear and level I for the left 
ear equates to a zero percent disability evaluation.  The 
examiner diagnosed the veteran with mild to moderately severe 
sensorineural hearing loss in both ears.

On another authorized audiological evaluation in April 2006, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
55
60
LEFT
30
50
60
60

The puretone threshold average was 50 bilaterally.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both the right ear and in the left ear, as well.

At the time of the April 2006 audiological examination, the 
veteran reported having difficulty hearing in background 
noise.  The veteran was shown to have an average puretone 
hearing loss in the right ear of 50 decibels, with 100 
percent speech discrimination, which translates to a Roman 
numeral designation of I for the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran was shown to have an average 
puretone hearing loss in the left ear of 50 decibels, with 
100 percent speech discrimination, which also translates to a 
Roman numeral designation of I for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, again, when applying Table VII, 
Diagnostic Code 6100, level I for the right ear and level I 
for the left ear equates to a zero percent disability 
evaluation.

The examiner noted that the veteran had a sensorineural 
hearing problem.  It was further noted that if treated, the 
problem will not cause a change in the hearing threshold 
level.  

Overall, since service connection has been in effect for the 
veteran's bilateral hearing loss, the veteran's service-
connected bilateral hearing loss has been productive of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  As noted above, this equates to a 0 percent 
disability evaluation. 

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the contentions put forth by the 
veteran and his representative regarding the impact of his 
service-connected bilateral hearing loss.  
Their main contention is that the veteran has trouble hearing 
conversation, and that his hearing adversely affected his 
employment as a high school teacher which led to early 
retirement.

In a substantive appeal received in March 2005, the veteran 
noted that the VA hearing tests were not adequate since he 
does not have trouble with puretones or sounds coming from a 
single source.  The veteran continued that low volume causes 
him trouble such as when a student in a distance speaks 
softly or when multiple sounds come from various sources such 
as students talking all at once, and that the hearing test 
did not evaluate this.  However, the VA examinations appear 
to have been conducted in compliance with 38 C.F.R. § 4.85 
which provides that an examination for hearing loss for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the 
audiological test results, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to an increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Further potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In his substantive 
appeal received in March 2005, the veteran noted that he had 
to adapt his teaching methods to accommodate his inability to 
hear his students.  In his recent VA examination in April 
2006, the veteran had noted that after service, he had been a 
teacher for 31 years.  It was reported that there was no 
functional impairment from his hearing loss and that his 
hearing loss did not result in any time lost from work.  

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Although 
the veteran and his representative maintain that the veteran 
had to retire early due to his bilateral hearing loss, as 
noted above, the veteran was able to adapt his teaching 
methods to accommodate his hearing loss for approximately 30 
years.  The veteran's contentions regarding marked 
interference with employment are simply not supported by the 
totality of the evidence which shows only minimal loss of 
hearing acuity on VA testing.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


